i')

Case 19-11543-ab|

Fill in this information to identify your case:

 

District of

Case number (lfknown):

Officia| Form 101

United States Bankruptcy Court for the:

C pter you are filing under:
iaChapter 7

n Chapter 11

El Chapter 12

n Chapter 13

Doc 1 Entered 03/19/19 16:00:08 Page 1 of 51

 

 

:D:‘~‘Check if this is an
amended filing

 

Vo|untary Petition for lndividuals Fi|ing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-ca|led a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forrns.
Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

1€/17

 

m lden¢ify Yourself

1. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver’s license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
t "
ha \O\AC` -

First name _\ First name

§>\ ‘\<\

Middle name Middle name

\\ O\)\<\°\
Last name ,) Last name

sumx (sr., Jr., u, m)

l\….e~r.w~‘\iw .»im.a\; .w….» -' .. u….m~…

 

‘ 2. All other names you
have used in the last 8

.,.. marin m mm mi w vwag i..l~q\i\ \ t v »~»‘

 

suffix (sr., Jr,, ll, m)

 

 

gang
k)

 

 

 

 

 

 

 

 

 

 

 

(|T|N)

la

Offlcial Form 101

- -\m\ nw ._»~m\¢ .-',~.m

Vo|untary Petition for lndividuals Fi|ing for Bankruptcy

 

page 1

First name First name
y°a'S (>\ \'\<\
include your married or Middle name Middle name 1
l malden mm Mos\e,»\
Last name \ Last name ;
\._Lr~ §
\nv\e,.. :\
First name ' 0 First name \
§_>x (\<\ l
Middle name Middle name v
d \J\/r\'
Last name Last name
3. Only the last 4 digits of g-
your Social Security xxx _ Xx _ &0_ g-Q- xxx " Xx _ -_ -- -_ _-
\ number or federal oR oR
lndividual Taxpayer
identification number 9 XX _ XX "' 9 XX ' XX “

moon w

 

 

 

 

 

 

 

 

 

Debtor 1

Case 19-11543-ab|

Case number (irkmwn)

 

First Name

Middle Name

Last Name

Doc 1 Entered 03/19/19 16:00:08 Page 2 of 51

 

§5.

Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

Where you live

About Debtor 1:

pt have not used any business names or Ele.

 

Business name

 

Business name

Ei`ri_

H_

@i;, €\QM§Q now
Num er Street

§,)OQ;S¢§ §EQ §§\gi`c§ §§5\ %Q& \
City State Z|P Code

UM,\L

County

 

|f your mailing address is different from the one
above, fill it ln here. Note that the court will send
any notices to you at this mailing address.

 

 

 

About Debtor 2 (Spouse On|y in a Joint Case):

l;l l have not used any business names or Ele.

 

Business name

 

Business name

EN`_

J`_

lf Debtor 2 lives at a different address:

 

Number Street

 

 

State Z|P Code

City

 

County

lf Debtor 2’s mailing address is different from
yours, flll it ln here. Note that the court will send
any notices to this mailing address.

 

 

 

 

i

Number Street Number Street

P.O. Box P.O. Box

city state zii= code city Scate ziP code §
Why you are choosing Check one: Check one:

this district to file for

¢.over the iasi 180 days before ming inis peiiiion,

 

 

 

 

l;l Over the last 180 days before filing this petition,

 

 

 

 

 

n
ha kruptcy l have lived in this district longer than in any | have lived in this district longer than in any
other district. other district.
l;l l have another reason. Explain. l;l | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Ofticial Form 101 Vo|untary Petitlon for lndividuals Fi|ing for Bankruptcy page 2

Debtor 1

7.

10.

11.

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 3 of 51

Case number (irkmwrr)

 

Flrst Name Middle Name Last Neme

m Tell the Court About Your Bankruptcy Case

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Fonn 2010)). A|so, go to the top of page 1 and check the appropriate box.

gChapter 7
El Chapter 11

Cl Chapter 12
El Chapter 13

El l will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

Cl l need to pay the fee iri installments lf you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Ochial Form 103A).

request that my fee be waived (`.’ou may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ochial poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must till out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1033) and me it with your petition.

UYes. District When _______ Case number
MM/ DD/YVYY

Distn'ct When Case number
MM/ DD/YVYY

Distn'ct When Case number
MM/ DD/YVYY

$No

 

 

n Yes. Debtor Relationship to you
Distn'ct When Case number, if known
MM / DD / YVYY
Debtor Relationship to you
District When Case number, if known
MM / DD / YVYY

n No. Go to line 12.
7<Yes Has your landlord obtained an eviction judgment against you?

o. Go to line 12.

n Yes. Fill out lnit/a/ Statement About an Evicti'on Judgment Against You (Fonn 101A) and tile it as
part of this bankruptcy petition.

Vo|untary Petitlon for lndividuals Flllng for Bankruptcy page 3

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 4 of 51

Debtor 1 Case number (irirmwni
Flrsl Name Middle Name Last Name

weapon About Any Buslnesses You 0wn as a Sole Proprletor

 

12. Are you a sole proprietor BNO_ Go to part 4_
of any fu||- or part-time
business? cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

co or tion, a nershi ,or
:LC.|,p a p rt p Number Street

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State Z|P Code

Check the appropriate box to describe your business'

cl Health Care Business (as defined in 11 U.S.C. § 101(27A))
cl Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
cl Stockbroker (as defined in 11 U.S.C. § 101(53A))

cl Commodity Broker (as defined in 11 U.S.C. § 101(6))

cl None of the above

13. Are you filing under /f you are filing under Chapter 11, the court must know whether you are a sma/l business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S,C. § 1116(1)(B),

debtor?
S~No. l am not filin under Cha ter 11.
For a definition of small g p
business debtor, Sss cl No. l am ming under Chapter 11, but l am NOT a small business debtor according to the dennition in
11 U-S-C~ § 101(510)- the Bankruptcy Code.

cl Yes. l am ming under Chapter 11 and l am a small business debtor according to the dennition in the
Bankruptcy Code.

m Report if You 0wn or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any ¢No
property that poses or is _
alleged to pose a threat n Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For exampie, do you own

 

perishable goods or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?
Number Street

 

 

City State ZlP Code

Official Form 101 Vo|untary Petition for lndividuals Fi|ing for Bankruptcy page 4

Case 19-11543-ab|

Debtor 1

 

First Name

Middle Name

Last Name

Doc 1 Entered 03/19/19 16:00:08 Page 5 of 51

Case number (irk»awrr)

m Explain Your Efforts to Recelve a Briefing About Cr'edit Counseling

15. Te|i the court whether
you have received a
briefing about credit
counseling. s

The law requires that you
receive a briefing about credi
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to file.

if you Hie anyway, the court
can dismiss your case, you
will lose whatever niing fee
you paid, and your creditors
can begin collection activities
again.

Ofticial Form 101

About Debtor 1:

You must check one:

received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certifcate and the payment
plan, if any, that you developed with the agency.

Wheceived a briefing from an approved credit
c

ounse|ing agency within the 180 days before i
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST fle a copy of the certincate and payment
plan, if any.

m l certify that i asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 1
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you fled for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
brienng before you fled for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m i am not required to receive a briefing about

credit counseling because of:

m lncapacity. l have a mental illness or a mental
denciency that makes me
incapable of realizing or making
rational decisions about finances.

m Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l

reasonably tried to do so.

m Active duty. l am currently on active military
duty iri a military combat zone.

if you believe you are not required to receive a
brienng about credit counseling, you must me a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you Hie this bankruptcy petition,
you MUST file a copy of the certifcate and payment
plan, if any.

m l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to tile this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briean before you Hied for bankruptcy,

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days alter you nle.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

m l am not required to receive a briefing about
credit counseling because of:

m lncapaclty. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about Hnances.

El Disabiiity. My physicai disabiiiry causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l

reasonably tried to do so.

m Active duty. l am currently ori active military
duty iri a military combat zone.

if you believe you are not required to receive a
brienng about credit counseling, you must me a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-

Debtor 1

11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 6 of 51

Case number (lrknown)

 

First Name

Middle Name

Last Name

m Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are denned in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a personal, famiiy, or household purpose.”

n No. Go to line 16b.
§ZLYos. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. Go to line 16c.
n Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19.v How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

For you

hitt-ri l witt ii f .'~ir…l ~ rlri'iih\~riu~. limit

Ofticial Form 101

n No. l arn not filing under Chapter 7. Go to line 18.

g Yes. l am Hling under Chapter 7. Do yoll estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

KYeS

g 1 -49
50-99
Ei 100-199
Ei 200-999

`gliro-$so,ooo
$50,001-$100,000
Ei $100,001-$500,000
El $500,001-$1 million

ZEDO-$so,ooo

Ei $50,001-$100,000
El $100,001-$500,000
Ei $500,001-$1 million

El 1,000-5,000
El 5,001-10,000
El 10,001-25,000

El $1,000,001-$10 million

El $10,000,001-$50 million
Ei $50,000,001-$100 million
Ei $100,000.001-$500 million

El $1,000,001-$10 million

El $10,000,001-$50 million
El $50,000,001-$100 million
El $100,000,001-$500 million

Ei 25,001-50,000
Ei 50,001-100,000
Ei lvlora than 100,000

Ei $500,000,001-$1 billion

El $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei lvloro than $50 billion

Ei $500,000,001-$1 billion

Ei $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei More than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct.

if l have chosen to me under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me Hll out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specined irl this petition.

l understan making a false statement, concealing property, or obtaining money or property by fraud in connection

   

a

W"V x

 

x a
(:S!h/lature of\)ebtor 1 U
\ xe

il\‘~l .1 i\iiliili".i . `i_i,~_irij `i\\`_l,

Signature of Debtor 2

cuted on §\j; ‘Qt 25 2[ C\ Executed on
MM / D /YYYY

MM/ DD

il~ri.l.-i ,, - - vali ii-v¢ri:emm'i»rrm.»wl\. z ". r»lllw‘rlillrwhw

 

page 6

Vo|untary Petition for individuals Fi|ing for Bankruptcy

Case 19-11543-abl

Debtor 1

Doc 1 Ehtered 03/19/19 16:00:08 Page 7 of 51

Case number iirknown)

 

First Name Middle Name

i w i\i…

For you if you are filing this
bankruptcy without an
attorney

|f you are represented by
an attorney, you do not
need to file this page.

 

ii ~~i:illil»¢ ~' l i. with

Official Form 101

Last Name

ir\'€wl‘ llilllllliiw.ii ~.»l- . "iilii\\i“‘ ‘

 

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For examplel your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administratorl or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged. lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lylng. lndividual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorneyl the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

l:l No
g Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

gYes

Did you pay or agree to pay someone who is not an attorney to help you flll out your bankruptcy forms?
No

Yes. Name of Person .
Attach Bankmptcy Petition Preparer’s Notl'ce, Dec/aration, and Signature (Off`lcial Form 119).

 

By signing here, l acknowledge that l understand the risks involved ln filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

 

Signature of Debtor 2

Date \C\ Date

 

MM/ MM/ DD lYYYY
Contact phone \§ §§ "' `;i l "'\-\'B Contact phone
Cell phone \-\‘O:;-°¢\,;\" c `\\`S Cell phone

 

 

 

Email address M@¢M;CO “€mail address

,1\` ill ii 1 14 t ` i.-. ~ \\~~ ’ v `¢‘\in`\ -~ " ;.1.9.;-»_"1 ;‘“l‘¢l\`;i’l t » hhs

    

Vo|untary Petition for individuals Filing for Bankruptcy page 8

dlii;\illl\l`l`r' far iiil`ill`l"it le

Case 19-11543-abl Doc 1 Ehtered 03/19/19 16:00:08 Page 8 of 51

Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spouse, iffl|ing) First Name Middle Name Last Name

 

United States Bankruptcy Court for that District Of

Case number m CheCk if this iS an
"' k"°‘”"’ amended filing

 

 

 

Offlcial Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statistical lnformation 12/15

 

 

Be as complete and accurate as poss|b|e. lf two married people are filing together, both are equally responsible for supplying correct
lnformation. Fill out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Offlcia| Form 106A/B) ~ .`
1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $

 

1c. Copy line 63, Total of all property on Schedule A/B .........................................................................................................

m Summarize Your Llabllltles

 

 

 

Your liabilities
Amount you owe

j 2. Schedule D.' Creditors Who Have Claims Secured by Properfy (Offlcial Form 1060)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $

l 3. Schedule E/F.' Creditors Who Have Unsecured Claims (Ochial Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .......................................

Your total liabilities $ §§

 

 

 

 

msummarize Your lncome and Expenses

4. Schedule l.' Your lncome (Ochial Form 106|) 9 E‘ 1 § q;
Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ '

5. Schedule J.' Your Expenses (Offlcial Form 106J) _
Copy your monthly expenses from line 220 of Schedule J .................................................................................................... $

Offlcial Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 1 of 2

Case 19-11543-abl Doc 1 Ehtered 03/19/19 16:00:08 Page 9 of 51

Debtor 1 Case number (imiown)
First Name Middle Name Last Name

m Answer These Questlons for Admlnistratlve and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the fon'n. Check this box and submit this form to the court with your other schedules

n Yes

7. What kind of debt do you have?

n Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

j 8, From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. $

 

 

 

‘ 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $
9d. Student loans. (Copy line 6f.) $
9e. Obligations arising out_ of a separation agreement or divorce that you did not report as $
pnorlty claims. (Copy line 69.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $
99. Tota|. Add lines 9a through 9f. $

 

 

 

Official Form 1063um Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

CaS€ 19-11543-ab| DOC 1 Entei’ed 03/19/19 16200:08

Fill in this information to identify your case and this filing:

Debtor 1

 

Fint Name Middle Name Lest Name

Debtor 2
(Spouse, if filing) Fiisi Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District Of

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 10 of 51

Ei check if this is an
amended filing

12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Resldence, Building, Land, or other Real Estate You Own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

n No. Go to Part 2.

n Yes. Where is the property?
What is the property? Check all that apply.

Cl single-family home
1'1. Street address, if available, or other description n Dup|ex or multi_unit building
n Condominium or cooperative
n Manufactured or mobile horne
n Land
m investment property
n Timeshare
m Other

 

 

 

City State ZlP Code

 

Who has an interest in the property? Check one.
m Debtor1 Only

m Debtor 2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Crledifors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check all that apply.

n S|ngie-family home
1.2.

m D ._ . . .
Street address, if available, or other description up|ex or mum umt bulldmg

l:l Condominium or cooperative
n Manufactured or mobile home
n Land

n investment property

ZlP Code n Timeshare

Cl other

Who has an interest in the property? Check one.
m Debtor1 only
n Debtor 2 only

n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

 

 

 

City State

 

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Crledifors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule AlB: Property

page 1

Case 19-11543-abl

Debtor 1

 

Firsi Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

 

What is the property? Check all that apply.
m Single-family home

m Duplex or multi-unit building

m Condominium or cooperative

 

Doc 1 Ehtered 03/19/19 16:00:08 Page 11 of 51

Case number (irlmown)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Properfy.

Current value of the Current value of the

 

 

 

 

m Manufactured or mobile home entire property? portion you own?
m Land $ $
m investment property
City State z|P Code m Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
m Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
m Debtor1 only
County m Debtor 2 only
Cl Debtor1 and Debtor 2 only C| chec_k lfthi§ is community property
m At least one of the debtors and another (see mstruct'ons)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Fart 1, including any entries for pages $
you have attached for Fart1. Write that number here. ...................................................................................... ')

m Describe Your Vehic|es

 

 

 

Do you own, leasel or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehiclel also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

cl No
Cl Yes

3.1_ Make:
Modei:
Year:
Approxlmate mileage:

Other information:

 

 

 

if you own or have more than onel describe here:

3121 Make:
Modei:
Year:
Approxlmate mileage:

Other information:

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
m Debtor1 only

m Debtor 2 only

Cl Debtor 1 and Debtor 2 only

m At least one of the debtors and another

cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Properfy.

Current value of the
portion you own?

Current value of the
entire property?

page 2

Case 19-11543-abl

Doc 1 Ehtered 03/19/19 16:00:08 Page 12 of 51

Case number (irknown)

 

Who has an interest in the property? Check one.

Debtor1
F|ret Name Middle Name Last Name
3.3. Make:
Modei: n Debtor 1 only
Ci Debtor 2 only
Year:

Approxlmate mileage:

Other information:

 

l
l`
l

 

3_4, Make:
Modei:
Year:
Approxlmate mileage:

Other information:

 

 

 

Ci Debtor 1 and Debtor 2 only
n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

cl Debtor1 only

Ci Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditars Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, alrcraft, motor homesl ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers, motors, personal watercraft, fishing vessels snowmobiies, motorcycle accessories

n No
n Yes

4.1l Make:
Modei:
Year:

Other information:

 

§
\
l
3
l
l
l
l
l
i

 

if you own or have more than one, list here:

4_2_ Make:
Modei:
Year:

Other information:

 

 

Who has an interest in the property? Check one.

Cl Debtor1 only

n Debtor 2 only

Ci Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor 1 only

Cl Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditars Wha Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditars Wha Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

l‘ l
1 l $ $
l § n Check if this is community property (see
t § instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages $
you have attached for Part 2. Write that number here ........................................................................................................................ 9

Official Form 106A/B

Schedule A/B: Property

 

 

 

page 3

Case 19-11543-abl Doc 1 Ehtered 03/19/19 16:00:08 Page 13 of 51

Debtor 1 Case number (ir known)
First Name Middle Nema Lest Name

m Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following ltems?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

o
Yes. Describe .....

7. E|ectronlcs

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

No 1
es Describe ..........

Q~`Y\t`b U\'\wv~/\~t 1
8. Co|lectib|es of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures or other art objects;
stamp, coin, or baseball card collections; other collections memorabi|ia, collectibles

 

o _1 1_ . 1 . . 1 o

Yes. Describe .....

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

Wo ,11111_1_ .1 _ ,1 1 1 1 , _. , 1 1. , 1 1 . 1 ,
Yes. Describe .......... § l

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Yes. Describe .......... §
§ i

11.C|othes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
DNo 1 ,
¥Nes. Describe .......... §
12.Jewelry
Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gemsl

gold, silver

0 `a.……, ,_, .. .. .
g Yes. Describe...........§

13. Non-farm animals
Examples: Dogs, cats, birds, horses

o 1 .
giles Describe...........,

14.Any other personal and household items you did not already |ist, including any health aids you did not list

O

information. ............. § § 7

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .................................................................................................................................................... ')

official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

§

i

§

§ §

 

 

 

 

page 4

Case 19-11543-abl Doc 1 Ehtered 03/19/19 16:00:08 Page 14 of 51

 

 

 

Debtor 1 Case number (irknowni
Firsi Name Middle Name Last Neme
m Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Cu"`_€"t Value °f the
portion you own?
Do not deduct secured claims
or exemptions

16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box. and on hand when you file your petition

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

UNo

wes ..................... institution name:

17.1.Checkingaccount: § 25 §§‘QA :w,g¢ BSSD§S g\ &é

17.2. Checking account:

 

17.3. Savings account

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial aocount;

 

17.9. Other financial account:

€B€£€B€£€£€£€£€H

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

o
Yes ................. institution or issuer name:

 

 

 

19. Non-pub|iciy traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

Wio Name of entity: % of ownership:
Yes. Give specific O°/o %

information about 00
them ......................... h %
0% %

 

Official Form 106A/B Schedule AlB: Property page 5

Case 19-11543-abl

Debtor 1

Doc 1 Ehtered 03/19/19 16:00:08 Page 15 of 51

Case number (irknown)

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders
Non-negotiable instruments are those you can not transfer to someone by signing or delivering them.

o
gases Give specinc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

issuer name:
information about
them ....................... $
$
$
21. Retirement or pension accounts
Examples: interests in lRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or pront-sharing plans
i§f"°
Ves. List each
account separately. Type of account: institution name:
401(k) or similar plan: $
Penslon plan: $
lRA: $
Retirement account: $
Keoth $
Addlt|onal account: $
Add|tional account: $
22.Security deposits and prepayments
Vour share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (electric, gas, water), telecommunications
companies or others
; o
El Ves .......................... institution name or individual:
E|ectn`c: $
Gas: $
Heatlng o|l: $
Secun'ty deposit on rental unit: $.
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other:
$
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
mo
El Ves .......................... issuer name and description'.
$
$
$

 

Official Form 106A/B

Schedule AlB: Property

page 6

Case 19-11543-abl Doc 1 Ehtered 03/19/19 16:00:08 Page 16 of 51

Debtor 1 Case number (lrxnown)
Firsi Name Middle Name Last Name

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

o
§ Yes """"""""""""""""""" institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

o
Wes. Give specific

l
information about them....§ § $

26. Patents, copyrights, trademarks trade secrets and other intellectual property
Examples: lntemet domain names websites, proceeds from royalties and licensing agreements

?Qo
Yes. Give specific

information about them__..§ § $

27. Licenses, franchisesl and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

g Yes. Give specific

l
information about them....§ § $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

Yes. Give specific information § § Federa§:
about them, lncludlng whether §
you already filed the returns ‘
and the tax years 1

State:

Local:

29_ Fami|y support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

o
Res Give specific information .............. §

§ Alimony: $
§ Maintenance: $
§ § Support: $
l l
§ § Divorce settlement: $
§ Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers' compensation,
Social Security benefits; unpaid loans you made to someone else
24 _ § § 111111 . 1_ 1 1, _ _ _
Yes. Give specific information ............... § l
l § s

Official Form 106A/B Schedule AlB: Property page 7

Case 19-11543-abl DOC 1 Entered 03/19/19 16:00:08 Page 17 of 51

Debtor1 Case number (irknown)
First Name Middle Name Last Name

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

 

 

 

 

o
gtes. Name the insurance company Company name: Benef,c§ary; surrender or refund value;
of each policy and list its value.
$
32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.
eeo ~
Yes. Give specific information .............. §
§ , § $
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
o
Yes. Describe each claim. .................... §
§ § § $
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
o
3 ` §
Yes. Describe each claim. ................. §
l . $
35.Any financial assets you did not already list
290
Yes. Give specific information ............ § § s

§ §

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached ' § )
3 g¢ gag . \

for Part 4. Write that number here .................................................................................................................................................... ')

 

 

 

g Describe Any Business-Related Property You 0wn or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?

Wo. Go to Part 6.

§;l Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
Or exemptions.

38.Accounts receivable or commissions you already earned
so ~
Yes. Describe ....... §

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chalrs, electronic devices

zlo
Yes. Describe ....... §

r

vaz,.¢

Official Form 106AIB _ Schedule AlB: Property page 8

Case 19-11543-abl DOC 1 Entered 03/19/19 16:00:08 Page 18 of 51

Debtor 1 Case number (ir known)
First Name Middle Name Last Na me

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Yes. Describe ....... §
41. nventory
Yes. Describe .......

42. interests in partnerships orjoint ventures

§, _€,F;,,:

Ylo

Yes. Describe ....... Name of em§ty; % of ownership:

% $
% $
% $

 

 

 

43.Customer lists, mailing lists, or other compilations
o
Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

§:l Yes. Describe ........ §

69

44.Any business-related property you did not already list

§ Yes. Give specific

information .........

 

 

 

 

 

€£$€£$$€£

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ §
for Part 5. Write that number here .................................................................................................................................................... ')

 

 

 

Describe Any Farm- and Commerclal Fishing-Related Property You own or Have an interest ln.
if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
§¢ao. eo lo Part 7.
Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
o
gYes '''''''''''''''''''''' § .. ,. .. , _, §_ , ..`. .. , _ l t A§

Official Form 106A/B Schedule A/B: Property page 9

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 19 of 51

Debtor 1 Case number (irkmwn)
First Name Middle Name Last Name

48. Crops-either growing or harvested

Yes. Give specific

information. ............ § $

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

o
3 Yes .......................... 5

50. Farm and fishing supplies, chemicals, and feed

0
§ Yes .......................... ‘

51.Any farm- and commercial fishing-related property you did not already list

o
gas Give specific :r

information. ............ "

99

99

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

Describe All Property You own or Have an lnterest ln That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

o § . ,_§ _ . . § § §
` l
gas Give specific j §

information .............

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number nere ................................................................. 9 $_p____

 

 

List the Totals of Each Part of this Form

 

55.Part 1: Total real estate, line 2 .............................................................................................................................................................. 9 $___¢____

56. Part 2: Total vehicles, line 5 $

57. Part 3: Total personal and household items, line 15 $ § §§ x 2
58. Part 4: Total financial assets, line 36 $M

59. Part 5: Total business-related property, line 45 $ § 22
60. Part 6: Total farm- and fishing-related property, line 52 $ §§

61 . Part 7: Total other property not listed, line 54 + $ § Z§
62.Total personal property. Add lines 56 through 61. .................... § $ k M"‘ 10 11 Copy personal property total 9 + $ ` & ha § 19

 

63.Total of all property on Schedule A/B. Add line 55 + line 62. ......................................................................................... $ \ L`Qb( ",` 0

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 20 of 51

Fill in this information to identify your case:

Debtor 1

 

Firsi Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Firsi Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of

Case number n CheCk if this is an
('f""°`”") amended filing

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory llmit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Froperty You Claim as Exempt

1. Whlch set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you,

|:l You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Br|ef description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: _--_-_ $ n $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

gm
Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of _

Debtor 1

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 21 of 51

Case number (irknown)

 

First Name

Middle Name Last Name

g Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line Current value of the Amount of the exemption you claim Speciflc laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B

Brief

description: $ m $

Line from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief

description: $ n $

Line from Cl 100% of fair market value, up to
Schedule A/B,- __ any applicable statutory limit
Brief

description: $ m $

Line from m 100% of fair market value, up to
Schedule A/B,~ ___ any applicable statutory limit
Brief

description: $ a $

Line from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief

description: $ a $

Line from m 100% of fair market value, up to
Schedule A/B,~ ___ any applicable statutory limit
Brief

description: $ m $

Line from n 100% of fair market value, up to
Schedule A/B: __ any applicable statutory limit
Brief

description: $ m $

Line from l:l 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief

description: $ m $

Line from n 100% of fair market value, up to
Schedule A/B,- ____ any applicable statutory limit
Brief

description: $ m $

Line from Cl 100% affair market value, up to
Schedule A/B: ___ any applicable statutory limit
Brief .

description: $ cl $

Line from m 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ a $
Line from n 100% of fair market value, up to
Schedule A/B_~ __ any applicable statutory limit
Brief
description: $ a $

Line from m 100% of fair market value, up to
Schedule A/B: '_ _ any applicable statutory limit

Official Form 1060

Schedule C: The Property You Claim as Exempt page _2_ of_

   
 

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 22 of 51

Fill in this information to identify your case:

Debtor 1

 

First Name

Debtor 2

Middle Name Lesl Name

 

(Spouss, i'ff'lling) Flrsl Name
United States Bankruptcy Court for the:

Case number

Middle Name Last Name

District of

 

(lf known)

 

El cheek if this is an

 

Official Form 106D

 

amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed,

copy the Additional Page, fill lt out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
g=No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
Yes. Fill in all of the information below.

m List All secured claims

i

Column A Column B Column C §

§ 2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Amount of clalm value of collall,,al unsecured
' for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this p°nl°n `

 

 

 

 

§ As much as possiblel list the claims in alphabetical order according to the creditor's name. value of collateral clalm §fany
Describe the property that secures the c|alm: $ $ $
Creditors Name § 7 ___ .._.._§
§ l
Number street § §

 

As of the date you file, the claim ls: Check all that apply.

 

n Contingent
Cl unliquidated

 

City State ZlP Code n Dlsputed

Who owes the debt? Check one.

n Debtor 1 only

a Debtor 2 only

a Debtor1 and Debtor 2 only

a At least one of the debtors and another

D Check if this claim relates to a
community debt

.P-'tf¢,tl°",m?§_,.l!‘§urr§d

 

Nature of llen. Check all that apply.

a An agreement you made (such as mortgage or secured
car loan)

a Statutory lien (such as tax lien, mechanic's lien)

n Judgment lien from a lawsuit

n Other (including a right to offset)

,':as§‘§.:itf"gi§s .‘.’.f, §F°QHF!£.'.‘H'.‘? P°' -_

Describe the property that secures the clalm: $ $ $

 

Creditors Name

 

 

i`
\
l
\
t
l
l

 

 

 

Number Street § l
As of the date you flle, the claim ls: Check all that apply.
a Contingent
a Unliquidated

city state ziP code n Dlspu§ed

Who owes the debt? Check one.

n Debtor 1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

a At least one of the debtors and another

Ei cheek if this claim relates te a
community debt

Date debt was incurred

§ Add the dollar value of your entries in Column A on this page. Write that number here: E____ §

Official Form 106D

Nature of |len. Check all that apply.

a An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechanic's lien)

n Judgment lien from a lawsuit

a Other (including a right to offset)

Last 4 digits of account number __

Schedule D: Creditors Who Have Claims Secured bv Pronertv page 1 of

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 23 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Case number (ilkhewhi
First Name Middle Name Last Name
Add|tional page Column A Column B Column
. . . . . . . Amount of claim Value of collateral Unsecured
After listing any entries on this page, number them beginning with 2.3, followed D° no§ deduc§ §he that supports lllls p°rll°n
by 2-4» and S° '°'"‘- value erceiiaterai. cle|m it any
Describe the property that secures the clalm: $ $
§ Creditors Name § . §
` l l
Number Street § §
l l
As of the date you fi|e, the claim is: Check all that apply.
n Contingent
city state zip cede L`.i unliquidated
n Disputed
Who owes the debf? Check Orl@4 Nature of ||en. Check all that apply.
n Debtor 1 On|y n An agreement you made (such as mortgage or secured
n Debtor2 only car loan)
n Debtor1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another n Judgment lien from a lawsuit
Ci other (including a right to offset)
L`.i check if this claim relates te a
community debt
l Date debt was incurred Last 4 digits of account number __ _ _ _
.__] Describe the property that secures the c|a|m: $ $
§ Creditors Name § §
Number Street § §
§ As of the date you fi|e, the claim ls: Check all that apply.
§ n Contingent
n Unliquidated
City State ZlP Code n D§sputed
who owes me debt? Check one‘ Nature of ||en. Check all that apply.
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Debel’ 1 and Debel’ 2 On|y n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another Cl Judgment lien from a lawsuit
. § . . h
Ci check if this claim relates to a n Other ('"° ud'"g a "g tt° °ffset)
community debt
§ Date debt was incurred Last 4 digits of account number _ _ _ _
._| Describe the property that secures the c|a|m: $ $

 

 

Creditors Name

 

Number Street

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

D DUUD

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

if this is the last page of your form, add the dollar value totals from all pages.

Write that number here:

Official Form 106D

 

 

l
l
\
1
i
i
l
l

 

As of the date you file, the claim ls: Check all that apply.

n Contingent

n Unliquidated

n Dlsputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechanic's lien)

n Judgment lien from a lawsuit

Ci other (including a right to offset)

Last 4 digits of account number _

 

Additional Paoe of Schedule D: Creditors Who Have Claims Secured bv Propertv

page

of

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 24 of 51

Debtor1 Case number (lrk,iawn)
First Name Middle Name Last Name

m List others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency ls trying to collect from you for a debt you owe to someone else, list the creditor |n Part 1, and then list the collection agency here. S|milarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

§:l On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ __ _ ___
Number Street
City State ZlP Code

m On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State Z|P Code

m On which line ln Part 1 did you enter the creditor?
Name Last 4 digits of account number __ __ _ __
Number Street
City State ZlP Code

§:§ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _

 

Number Street

 

 

 

 

 

 

 

 

City State ZlP Code

§:§ On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number __ _ _
Number Street
City State ZlP Code

§:§ On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number __ __ _ __
Number Street

 

 

City State ZlP Code

Official Form 1060 Part 2 of Schedule D: Creditors Who Have Claims Secured bv Pronertv name of

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 25 of 51

Fill in this information to identify the case:

  

Debtor

 

United States Bankruptcy Court for the: Distn'ct of
(state)

Case number
(if known)

 

Cl check if this is an
amended tiling

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlTY unsecured claims and Part 2 for creditors with NONPR|OR|TY
unsecured claims, List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Offlcial Form 206AlB) and on Schedule G: Executory Contracts and Unexpired Leases
(Officla| Form 2066). Number the entries in Parts 1 and 2 in the boxes on the |eft. if more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

m List All Creditors with PRlCRlTY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
n No. Go to Part 2.
n Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. lf the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount

m Priority creditor’s name and mailing address As of the petition filing date, the claim ls: $ 5
l Check all that apply.
§ l;l Contingent
§ El unliquidated
t l;l Disputed

Date or dates debt was incurred Basis for the c|alm:
§ Last 4 digits of account is the claim subject to offset?

number ____ l;l No

. l;l Yes

Spec|fy Code subsection of PRlORlTY unsecured

clalm: 11 U.S.C. § 507(a)( )
m Priority creditor’s name and mailing address As of the petition filing date, the claim ls: $ 5
: § Check all that apply.
§ l;l Contingent
; El unliquidated
§ l;l Disputed
§ Date or dates debt was incurred Basis for the claim:

Last 4 digits of account ls the claim subject to offset?
§ number ____ l;l No
l _ l;l Yes
l Spec|fy Code subsection of PRlORlTY unsecured

clalm: 11 U.S.C. § 507(a)( )
m Priority creditor’s name and mailing address As of the petition filing date, the claim ls: $ $

Check aII that apply.

 

 

l;l Contingent
El unliquidated

 

 

 

 

l;l Disputed
Date or dates debt was incurred Basis for the clalm:
Last 4 digits of account ls the claim subject to offset?
number ____ l;| N°
§ l;l Yes

Spec|fy Code subsection of PRlORlTY unsecured
c|a|m: 11 U.S.C. § 507(a)( )

Official Fnrm 9fiBl'-'/F Schedule ElF: Creditors Whn Have Unsecured Claims name 1 nf

Debtor

Case 19-11543-ab|

Doc 1 Entered 03/19/19c15

 

Name

m Additional Page

Copy this page if more space is needed. Contlnue numbering the lines sequentially from the

l`
l
l`
l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6200'08

se number (if

nl):’age 26 of 51

anVl

 

 

 

 

 

 

 

 

 

previous page. if no additional PRlORlTY creditors exist, do not fill outer submit this page. T°ta' claim P"'°"ty °m°""t
§:| Priority creditors name and mailing address s s
` As er the petition tiling date, the claim ls:
Check a// that apply.
El Contingent
El unliquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account is the claim subject to offset?
number _ _ _ El No
El Yes
Speclfy Code subsection of PRlORlTY unsecured
c|alm: 11 U.S.C. § 507(a)( )
§:| Priority creditor’s name and mailing address $ $
As of the petition filing date, the claim ls:
Check a// that apply.
El Contingent
El unliquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ _ _ E| No
El Yes
Speclfy Code subsection of PRlORlTY unsecured
claims 11 U.S.C. § 507(a)( )
§§ Priority creditor’s name and mailing address $
As of the petition filing date, the claim is:
Check a// that apply.
El Contingent
El unliquidated
El Disputed
Date or dates debt was incurred Basis for the c|a|m:
Last 4 digits of account is the claim subject to offset?
number _ _ _ E| No
. . El Yes
Spec|fy Code subsection of PRlORlTY unsecured
claim: 11 U.S.C. § 507(a)( )
§:| Priority creditor’s name and mailing address $ $
As of the petition filing date, the claim is:
Check a// that apply.
El Contingent
El Unliquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account is the claim subject to offset?
number _ _ _ E| No
. . n Yes
Specify Code subsection of PRlORlTY unsecured
c|alm: 11 U.S.C. § 507(a)( )
nffir~.ial Fnrm 906F/F Schedule EIF: Creditors Whn Have llnsncllre.rl Claims name nf

Case 19-11543-abl Doc 1 Entered 03/19/19 16:n unobzoa

Case er (irknawn

Page 27 of 51

Debtor

 

 

Name

m List All Creditors with NCNPRlORlTY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority
unsecured claims, fill out and attach the Additional Page of Part 2.
Amount of claim

§ Nonprlority creditor’s name and mailing address

eeo

 

Date or dates debt was incurred

Last 4 digits of account number

520

nprlor|ty creditor’s name and mailing address

a

 

 

Date or dates debt was incurred `& § ‘\F `
§§§§ Nonprlority creditor’s name and mailing address
`

y ¢

Last 4 digits of account number

 

 

   

 

Date or dates debt was incurred

Last 4 digits of account number

\'\§

Non riority creditor’s name and mailing address

 

 

:\11`5_

§§ Nonprior|ty creditor’s name and l|ing address
t wet\ol§
O.Q. (SQL O\SOO
\

Date or dates debt was incurred

Last 4 digits of account number

g

;i§gl

Date or dates debt was incurred

Last 4 digits of account number

Nonprlorlty creditor’s name and mailing address

MCL\§\ `
9-;>.<>»0)< O\€O‘o
\vtg~\\we>\(§c\/\no,\ Q et

L" ©3

Date or dates debt was incurred

§ Last 4 digits of account number

Official Fnrm 706F/F

As of the petition filing date, the claim ls:
Check all that apply.
Contingent
El unliquidated
El Disputed

Basis for the claims

is the claim subject to offset?
El No
n Yes

As of the petition filing date, the claim ls:

l big §

 

Check all that apply.
Contingent
Unliquidated

El Disputed

Basis for the claims

is the claim subject to offset?

As of the petition filing date, the claim ls:

check all that apply. $
Contingent
Unliquidated

El Disputed

Basis for the c|a|m:

is the claim subject to offset?
o
Yes

As of the petition filing date, the claim ls:
Check all that apply.

Pontingent
Unliquidated

El Disputed
Basis for the claims

is the claim subject to offset?
o

El Yes

As of the petition filing date, the claim ls:
Check all that apply.

Contingent

Unliquidated
Ei Disputed

Basis for the claim:

is the claim subject to offset?
0
Yes

As of the petition filing date, the claim ls:
Check all that apply.

El Contingent

Ei unliquidated

El Disputed

Basis for the c|alm:

is the claim subject to offset?
El No
El Yes

Schedule ElF: Creditors Whn Have Unsecured Claims

3m \8

°.><>iuv

lE"ii§${

%l\al

name nf

Case 19-11543-ab| Doc 1 Entered 03/19/19§§5§§§:§?]§§59§§,§"0"§>39€ 28 of 51

Debtor

 

 

Name

m Additional Page

 

Copy this page only if more space is needed. Continue numbering the lines sequentially from the Amount of claim
previous page. if no additional NCNPRlCRlTY creditors exist, do not till out or submit this page.

3._ Nonprlority creditor's name and mailing address As of the petition filing date, the claim ls: 5 l
Check all thatapply. $ t m

ontingent
Unliquidated
¢ {/(® n Disputed
n Liquidated and neither contingent nor
disputed

 

 

 

Basis for the claim:

Date or dates debt was incurred : !Z § ©c\ ls his claim subject t° °“s°t?
o

Last 4 digits of account number ij Yes

 

3._ Nonprlority creditor's name and mailing address

 

 

As of the petition filing date, the claim is:
gtva Check all that apply.
§Qontingent
k Unliquidated
§D\ ? QO®"/ §§ ij Disputed

Basis for the claim:

Date or dates debt was incurred \§ § O"l §§ claim subject t° °ffs°t?
o

§ Last 4 digits of account number _ __ _ [] Yes

 

 

 

 

 

§3._ Nonprlorlty creditor's name and mailing address As of the petition filing date, the claim is: 9` \,i q §
§ § o gm c check all that apply. $ ‘i \ \ ‘
§ _ ‘ `J\~ ontingent

§ O Unliquidated
ij Disputed

 

 

Basis for the claim:

is the claim subject to offset?
0
_ _ _ _ Yes

Date or dates debt was incurred

Last 4 digits of account number

i`
l
l

_Nonpriorlty creditor's name and mailing address

 

` As of the petition filing date, the claim ls:
§ 3Mtv -%,® \ ®(\Q_ check a//_thai apply.
ontingent
Unliquidated
§ ij Disputed

 

Basis for the claim:

is the claim subject to offset?
n No
_ _ _ _ n Yes

Date or dates debt was incurred

Last 4 digits of account number

§ As of the petition filing date, the claim is:
t P§"'Y` Q.). cheek all that apply.
t ontingent
Unliquidated
n Disputed

§;§ Nonpriority creditor's name and mailing address § _ § _ § di w w ~ §
s O>. g

 

 

 

Basis for the claim:

Date or dates debt was incurred § § § \0 lathe Claim subject t° °ffs°t?
No

Last 4 digits of account number _ _ _ _ n Yes

foir~.ia| Fnrm 7DRF/l'-' Schedule Ele Creditors Whn i-iave. Unsecured Claims name nf

Case 19-11543-ab|

Debtor

DOC 1 Entel’ed 03/19/19<16:00'08

ase number tillman

lj’age 29 of 51

 

 

Name

M Additional Page

§ Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. if no additional NONPR|OR|TY creditors existl do not fill out or submit this page.

 

 

3._ Nonp§§rity creditor’s name and mailing address

 

 

Date or dates debt was incurred

§ Last 4 digits of account number

 

 

 

 

‘ ~ \

3. Nonprlority creditor’s name and mailing address

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

l\\/l)§£ lloth

§ jD»bL'l

3. Nonprior|ty creditor’s name and mailing address

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

§§

3._ Nonprlority creditor’s name and mailing address

 

 

 

§ Date or dates debt was incurred

Last 4 digits of account number

Nonprlority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

Official l'-'nrm 906|'-'/|:

Schedule EIF

As of the petition filing date, the claim is:
Check all that apply.
Contingent
Unliquidated
n Disputed
n Liquid.:ted and neither contingent nor
disputed

Basis for the claim:

ls the claim subject to offset?

No
n Yes

As of the petition filing date, the claim is:
Check all that apply.

n Contingent

n Unliquidated

n Disputed

Basis for the claim:

ls the claim subject to offset?

n No
n Yes

As of the petition filing date, the claim is:
Check all that apply.
\%ZEOntingent
Unliquidated

n Disputed

Basis for the claim:

is the claim subject to offset?
o
Yes

As of the petition filing date, the claim is:
Check all that apply.

n Contingent

Cl unliquidated

n Disputed

Basis for the claim:

ls the claim subject to offset?

n No
n Yes

As of the petition filing date, the claim is:
Check all that apply.

n Contingent

Ei unliquidated

n Disputed

Basis for the claim:

is the claim subject to offset?
Cl No
n Yes

: Creditors Whn Have Unsecured Claims

Amount of claim

B'i°i

$lQoo.oo

 

DA('iR

nf

Case 19-11543-ab| DOC 1 Entered 03/19/190256:00:08 )Page 30 of 51

Debtor e number (iiknewn

 

 

Name

m List Others to Be Notif|ed About Unsecured Claims

§4. List |n alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors

if no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. if additional pages are needed, copy the next page.

Name and mailing address On which line in Fart 1 or Fart 2 is the Last 4 digits of
related creditor (if any) |isted? account number, if
any
4.1. Line

 

 

Ci Not listed Explain _ _ _ _

 

 

 

 

4.2. Line
m Not listed. Explain __ _ _ _

 

 

 

 

 

 

4.3. Line

 

 

n Nol iisled. Explain _ _ _ _

 

 

 

 

\4'4' Line

 

Cl Not listed. Explain _ _ _ _

 

 

 

 

41_ Line

a Not |isted. Explain _ _ _ _

 

 

 

 

 

4'5' Line

 

Ci Not listed Explain _ _ _ _

 

 

 

 

4.6. Line

 

a Not |isted. Explain _ _ _ _

 

 

 

4.7. Line

 

n Not |isted. Explain _ _ _ _

 

 

 

 

4.8. Line

 

El Not listed Explain _ _ _ _

 

 

 

 

4.9. Line

 

 

Cl Not listed Explain _ _ _ _

 

 

 

 

4.10, Line

 

n Nol listed. Explain ___ ___ ___ _

 

 

 

4.11.
Line

Cl Not listed Explain _ _ _ _

 

 

 

 

official Fnrm ?ORFlF Schedule EIF: Creditors Whn Have Unsecured Claims harm nf

Debtor

 

NBm€

Case 19-11543-ab| DOC 1 Entered 03/19/19`,1a

mdditlonai Page for Others to Be Notified About Unsecured Claims

6200'08

se number (irknown)

P

age 31 of 51

 

Name and mailing address

On which line in Part1 or Part 2 is the

related creditor (if any) listed?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not |isted.

Explain

 

Last 4 digits of
account number,
if any

 

 

Not listed.

Explain

 

 

Not listed,

 

Explain

 

 

Not listed.

 

Explain

 

 

Not listed.

 

Explain

 

 

Not |isted.

Explain

 

 

Not listed,

Explain

 

Not listed,

 

Explain

 

Not listed,

 

Explain

 

Not |isted.

 

Explain

 

Not listed.

Explain

 

 

 

Not |isted.

Explain

 

 

Not listed.

Explain

 

4._ Line
Ci
4__ Line
Ci
4__ Line
Ci
4__ Line
Ci
4-_ Line
Ci
4__ Line
Ci
4-_ Line
Ci
4._ _ Line
Ci
4-_ Line
Ci
`4-_ Line
Ci
44_ Line
Ci
4-._ Line
Ci
4._ Line
Ci
4__ Line
Ci

 

 

Not listed,

Explain

 

Official Fnrm 906F/F Schedule ElF: Creditors Whn Have Unsecured Claims

hadn

nf

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 32 of 51

Debtor Case number (irknown)
Name

m Total Amounts of the Priority and Nonprlority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

§ Total of claim amounts

5a. Total claims from Part1 5a. $P_____

§ 5b. Total claims from Part2 5b. + $M
§5.TotlorPrt1d2 (jlz 3 !(>

; c ha a s an 5a $ b

' Llnes 5a+5b=50.

§

 

 

 

 

Official Fnrm 906|:/|: Schedule ElF: Creditors Whn Have Unsecured Claims name nf

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 33 of 51

Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spousa, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number Check if this iSZ
(if known) .
n An amended filing

El A supplement showing postpetition chapter 13
income as of the following date:

OfflClal FOi'm 106| m
Schedule l: Your income 1an

Be as complete and accurate as poss|b|e. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not ming jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

1. Fill in your employment _
|nformat|on_ Debtor 1 Debtor 2 or non-filing spouse

 

 

if you have more than one job,

attach a separate page with
information about additional Employment status Ympioyed n Employed
employers. Not employed n Not employed

include part-time, seasonai, or

self-employed work.

° *' M/~
0CCupation may include student ccupa '°"

Employer’s name \(b( l ‘i § \M‘b

or homemakerl if it applies.
Employer’s address : E%%Q it 12 ge ll 9 §§ x t §§ 9
l er Stree Number Street

 

 

 

 

ted l°i"

City State Z|PCOde City State Z|P Code

 

How long employed there?

m Give Details About Monthly income

Estimate monthly income as of the date you file this form. |f you have nothing to report for any |ine, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-H|ing spouse have more than one empioyer, combine the information for ai| employers for that person on the lines
below. if you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before a|i payroll
deductions). if not paid monthiy, calculate what the monthly wage would be. 2. $ g soo .g l $

3. Estimate and list monthly overtime pay. 3. + $ §§ + $

4. Calculate gross income. Add line 2 + line 3. 4. $QDM` $

 

 

 

 

 

 

Official Form 106| Schedule l: Your income page 1

Debtor 1

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 34 of 51

 

Flrsl Name Middle Name Last Name

Copy line 4 here ............................................................................................... ') 4.

5. List ali payroll deductions:

 

5a. Tax, Medicare, and Social Security deductions 5a.
5b. Mandatory contributions for retirement plans 5b.
5c. Vo|untary contributions for retirement plans 5c.
5d. Required repayments of retirement fund loans 5d.
5e. insurance 5e.
5f. Domestic support obligations 5f.
59. Union dues 59.
5h. Other deductions. Specify: 5h.
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6.
7. Calcuiate total monthly take-home pay. Subtract line 6 from line 4. 7.
8. List ali other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.
8b. interest and dividends 8b.

8c. Famiiy support payments that you, a non-filing spouse, or a dependent

regularly receive
include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement 8c.
8d. Unemployment compensation 8d.
8e. Social Security 8e.

8f. Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: 8f.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: 8h.

9. Add ali other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.
10.Calcuiate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10,

. State ali other regular contributions to the expenses that you list in Schedule J.

Case number (irknown)

For Debtor 1

 

For Debtor 2 or

_no_n-fi_lir_\s_§.aml_§s_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

$lt:i)§~_’>\ $
s ll).§t§p s
s Q$ s
s 5 s
$__Qi__ s
s ]é§;g§( s
s s
$__@_ s
+$ + $
s i.Ol§MC s
$_\$§Z‘~_/l£\l s
s s
s s
$_\Qgs@ s
s U s
s §Q s
$.:]H'_O_O s
s s
+$ +$
$“\_\'W¢U~) $
$QSH\S Z'+ s = $
11.+ $

 

. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabi/ities and Certain Statistical /nformation, if it applies

13. Do Xou expect an increase or decrease within the year after you file this form?

O.

12.

 

 

$Q,Sgl 3 2

 

Combined
monthly income

 

n Yes. Explain:

 

 

Official Form 106|

Schedule |: ¥our income

page 2

 

 

 

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 35 of 51

Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spouse, i'f f`l|ing) Firsl Name Middle Name Last Name

 

United States Bankn.iptcy Court for the: District of

Case number
(if known)

 

El check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an individual Debtor’s Schedules 1an

 

 

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy forms?

¢§ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (thcial Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

 

Signature of Debtor 2

Date
MM/ DD / YvYY

 

Official Form 1OGDec Dec|aration About an individual Debtor’s Scheduies

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 36 of 51

Fill in this information to identify your case:

Debtor 1 \_)\ l'}~¥'tr {\Q/

FirstName Middle Name v LestName v

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of

Case number

iiiknewn) Ei Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?
gillarried
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

E¢?io

n Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor1
From From
Number Street Number Street
To To
city state zlP code city State ziP code
n Same as Debtor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community propeIty
states and ten'itories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerlo Rico, Texas, Washington, and Wisconsin.)

WNQ

n Yes. Make sure you fill out Schedule H: Your Codebtors (Offlcia| Form 106H).

m Explain the Sources of Your income

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 1

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 37 of 51

Debtor 1 Case number (irknewni
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

DNo

'§p(es. Fill in the details

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)

From January1 of current year until :`;35:1°`;' °‘t’im:`issi°ns’ $ g be SB.SM n :`;:g:::(:im;nissions’ $
the date you f'l|ed for bankruptcy: n s s’ p u ' p
n Operating a business n Operatlng a business

n Wages, commissions,

For last calendar year: ¥ ages’ commlssions' $ g% (§§g\ ,Ul bonuses ups $

bonuses, tips
(January 1 to December 31, M) n Operating a business n Operating a business

ages, commissions, _D Wages, commissions,

For the calendar year before that: bonuses’ tips $ iii O.»\/` ‘ f bonuses’ tips $
(January1 tO December 31, § \v ` ) n Operating a business v Operating a business ____

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examp|es of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

§No
Yes. Fill in the detai|s.

   

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each 5°\"'¢°
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

 

(January 1 to December 31, )
YYYY

 

 

For the calendar year before that:

 

(January 1 to December 31, )
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 2

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 38 of 51

Debtor1 Case number iiiknown)
Filst Name Middle Name Last Name

m List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
m No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individual primarily for a personall family, or household purpose."
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

m No. Go to line 7.

§a/es. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

Wes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Cl No. colo line 7.
Wes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you still owe Was this payment for...
payment
(!|52§£!§ gba‘§§§, H‘ 2§5 $g`:D-§£$M\ uMortgage

Creditors Name

Car
MDQML;§R g
Number treet m Credit card

m Loan repayment

 

n Suppllers or vendors

$ $ m Mortgage
m Car

m Credit card

 

 

Creditol’s Name

 

Number Street
m Loan repayment

 

m Supp|iers orvendors

 

 

 

City State ZlP Code m Other
$ $ m Mo a e
creditors Name rig 9
m Car
m Credit card

 

Number Street
m Loan repayment

 

m Supp|iers or vendors

m Other

 

City State ZlP Code

 

 

Official Form 107 , Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 3

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 39 of 51

Debtor1 Case number (iiitnewn)
First Name Middle Name Last Name

 

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

YNQ
Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insiders Name
Number Street
City State ZlP Code
$ $

 

 

insiders Name

 

Number Street

 

 

city state zlP code

B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an lnsidel’?
include payments on debts guaranteed or cosigned by an insider.

Yw
Yes. List ali payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment pa|d °w° include creditors name
insiders Name $ $
Number Street
city State ZlP code
$ $

 

insiders Name

 

Number Street

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 4

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 40 of 51

Debtor 1 Case number (irirnewn)
Flrst Name Middle Name Last Name

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

2440
Yes. Fill in the detai|s.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title C°un Name n Pending
n On appeal
Number street n Conc|uded
Case number
City State ZlP Code
Case title Coun Name n Pending
n On appeal
Number Street n COnCluded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check all that apply and fill in the details below.

o. Go to line 11.
Ci Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

n Property was repossessed

 

n Property was foreclosed
n Property was gamished.

 

city state zlP code n Property was attached, selzed, or levied

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed

 

Property was foreclosed

 

City wis zlP Code Property was gamished.

UUUU

Property was attached, seized, or levied

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 41 of 51

Debtor 1 Case number (iritnewn)
Firsl Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

o
dRes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officiai?

0

L_.l Yes

m List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
gYes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gifl
$
Number Street
City State ZlP Code
Person‘s relationship to you
Gifts with a total value of more than 5600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Glfl
$

 

 

Number Street

 

City State ZlP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 42 of 51

Debtor 1 Case number tiiirnown)
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

o
Res. Fill in the details for each gift or contribution

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charitys Name

 

 

Number Street

 

City State ZlP Code

mt Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theftl fire, other
disaster, or gambling?

?No
El Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred _ _ , _ loss lost
include the amount that insurance has pald. List pending insurance

claims on line 33 of Schedule A/B.' Property.

 

must Certain Payments or Transfers

§ 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
§ you consulted about seeking bankruptcy or preparing a bankruptcy petition?
§ include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

Po
Yes. Fill in the detai|s.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
§
$

 

 

city state zlP code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

Ochial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 43 of 51

Debtor 1

Case number (irknewnt

 

First Name Middle Name

Last Name

 

Descript|on and value of any property transferred Date payment or Amount of
transfer was made payment

 

l Person Who Was Paid

 

Number Street

 

 

City State

ZlP Code

 

Email or webslte address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

§¢Ne
Yes. Fill in the detai|s.

 

l Person Who Was Paid

 

Number Street

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
$
$

 

city state

ZlP Code

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or othenivise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs‘?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement,

O
ill Yes. Fill in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfar

 

Number Street

 

 

city state

Person’s relationship to you

ZlP Code

 

Person Who Received Transfer

 

Number Street

 

 

City State

Person’s relationship to you

Official Form 107

ZlP Code

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 8

§

 

Case 19-11543-ab| Doc 1 Entered 03/19/19 16:00:08 Page 44 of 51

Debtor1 Case number iirknown)
First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any ploperty to a self-settled trust or similar device of which you
are a beneHciary? (These are often called asset-protection devices.)

o
Res. Fill in the detaiis.

Descrlptlon and value of the property transferred Date transfer
was made

Name of trust

 

 

 

-Llst Certain Flnanclal`Account:s, instruments, Safo Doposit Boxos, and Storago Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your beneflt,

ciosed, soid, moved, or transferred?
n include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
» brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Yo
Yes. Fill in the detai|s.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument ciosed. sold, movedl closing or transfer
or transferred
Name of Financial institution
; XXXX- n Checking $
l
§ n Savings

 

Number Street
n Money market

 

n Brokerage

 

 

 

City State ZlP Code n other
XXXX- n Checking $
Name of Financial institution ___"
n Savings
Number Street n Money market

§ n Brokerage

§ n Other
City State ZlP Code

 

§ 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

No
Cl Yes. Fill in the details.

 

 

 

 

 

 

§ Who else had access to it? Describe the contents Do you still
t have it?

§ n No
Name or Financial institution Name ` n Yes
i Number Street Numbor simi
l

i City State ZlP Code

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 45 of 51

Debtor1 Case number mmi/mi
First Name Middle Name Last Name

§22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

‘v o
§ mes. Fill in the detai|s.

 

 

§ Who else has or had access to it? Describe the contents Do you still
§ § have lt?
n No
Name of Storage Facility Name 1 n Yes

§ Number Street Number Street

 

CityStats ZlP Code

 

City State ZlP Code

m ldentlfy Property You Hold or Control for Somoone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
o
E| Yes. Fiii in the details
Where ls the property? Describe the property Value

 

0wner's Name $

 

“ L Street
Number Street

 

 

 

i City state ZlP Code
3 City State ZlF Code

i"

m Give Detalls About Envlronmental information

For the purpose of Part 10, the following definitions apply:

c Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

l Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize lt, including disposal sites.

s Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

 

 

 

No
E| Yes. Fiii in the detaiis.
Governmenta| unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
city state ziF code

 

 

City State ZlF Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 46 of 51

Debtor1 Case number (irknown)
First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

§ Yes. Fill in the detal|s.

 

 

 

Governmental unit Envlronmental law, if you know it Date of notice
Name of site Govemmental unit
Number Street Number Street

City State ZlF Code

 

City State ZlP Code

26.Have you been a party in anyjudicia| or administrative proceeding under any environmental law? include settlements and orders.

Fo
Yes. Fi|| in the detai|s.

 

 

 

 

 

Court or agency Nature of the case status of the
case
Case title
Court Name n Pendmg
n On appeal
Number Street cl Concluded
case ““"‘b°" city stan ziP code

Mve Dotalls About Your Business or Connectlons to Any Business

21. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
cl A partner iri a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

ma None of the above applies. Go to Part 12.
n Yes. Check all that apply above and fill in the details below for each business,
Describe the nature of the business Employer identification number
Do not include Social Security number or lTiN.

 

Business Name

ElN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

city state zlP code
Describe the nature of the business Employer identification number
Do not include Social Security number or l11N.

 

Business Name

ElN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZlF Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 

Debtor 1 Case number urimown)

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 47 of 51

First Name Middle Name Last Name

Employer identification number

Describe the nature of the business
Do not include Social Security number or l'ilN.

 

Business Name

ElN: -

 

N“"‘b°' st"°°' Name of accountant or bookkeeper Dates bu!iil'lsss existed

 

From ____ To

 

City State ZlP Cod¢

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial

1

1`
i`

§

institutions, creditors, or other parties.

€~°
Yes. Fill in the details below.

Date issued

 

Name m

 

Number Street

 

 

City State Z|F Code

i

l have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. § 152, 341, 1519, and 3571.

 

 

S| nature of De: tor 1 Signature of Debtor 2

oate; )' §O\"§ cl pate

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Officia| Form 107)?
goNo
Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

’ QJ~L).M/ x
\ O

0

Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Ofiicial Form 119).

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 12

 

 

§
i

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 48 of 51

Fill in this information to identify your case:

Debtor 1

 

Firsl Name Middle Name Lasl Name

Debtor 2
(Spouse, ii filing) Firsi Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Disfrict of
n Check if this is an

Case number -
amended filing

(if known)

 

 

 

foiciai Form 108

Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Froperfy (thcia| Form 1060), fill in the
information below.

Did you claim the property

identify the creditor and the property that is collateral
as exempt on Schedule C?

What do you intend to do with the property that
secures a debt?

Creditor’s
name QI\LD~QI\SL %o.r\,\g

l:l Surrender the property.

pie

 

 

 

 

 

 

 

 

l:l Retain the property and redeem it. l:] Yes
De ' t` f
pro;;r:,t§;,'on o Hetain the property and enter into a
Securing debt Reafiirmation Agreement.
l:l Retain the property and [exp|ain]:
:;:j;§_°"’s l:l Surrender the property. l:l No
D ' l:l Retain the property and redeem it. l:] Yes
escri tion of
proper§)y cl Retain the property and enter into a
Securing deth Reafi‘irmation Agreement.
cl Retain the property and [exp|ain]:
:;:j;t_°"’s l:l Surrender the property. n No
D t n Retain the property and redeem it. l:] Yes
escri ion of
prope:y cl Retain the property and enter into a
Securing deth Reafiirmation Agreement.
l:l Retain the property and [exp|ain]:
:;:j;§_°"s cl Surrender the property. n No
D _ t_ f n Retain the property and redeem it. l;] Yes
escri ion o
proper§t)y l:l Retain the property and enter into a
securing debt Reafi‘irmation Agreement.
n Retain the property and [exp|ain]:
Official Form 108 Statement of intention for individuals Fi|inu Under Chanter 7 made 1

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 49 of 51

Debtor1 Case number (If known)
First Name Middle Name Last Name

must ¥our Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Wi|l the lease be assumed?

Lessor's name: C] No
Cl Y

Description of leased es

property:

Lessor's name: n No

Description of leased n Yes

property:

Lessor's name: cl No

Description of leased n Yes

property:

Lessor's name: n No
cl Yes

Description of leased

property:

Lessor's name: n No
n Yes

Description of leased

property:

Lessor's name: Cl No
n Y s

Description of leased e

property:

Lessor's name: cl No
n Yes

Description of leased
Property/1

m Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired |ease.

 

X

Signature of Debtor 2

oaie D; 2 §O§\ E tow oaie

MM/ DD / YYYY

 

    

W?TYYYY_'__

Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

Case 19-11543-ab|

Fill in this information to identify your case:

Debtor 1

DOC l Entel’ed 03/19/19 16200:08 Paoe 50 Of 51

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
(if known)

 

 

  

Check one box only as directed in this form and in

Form 122A-1Supp:

§:l 1. There is no presumption of abuse.

§:l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calcuiation (Official Form 122A-2).

cl 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

Official Form 122A-1

 

chapter 7 Statement of Your current Monthly income

Cl Check if this is an amended filing

12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption oil

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

m Calcuiate Your Current Monthly income

,`

\- A

 

l
1. What is your marital and filing status? Check one only.

Cl Net married. Fiii out column A, lines 2-11.

cl Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

Warried and your spouse is NOT filing with you. You and your spouse are:

§
§ q Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

§ cl Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
1 under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your

spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
j bankruptcy case. 11 U.S.C. § 101 (10A). For example, if you are filing on September 15, the 6-month period would be March 1 through

§ August 31, lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
§ Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
` income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

Column B is filled in.

00

filled ln. Do not include payments you listed on line 3.

5. Net income from operating a business, profession,

 

or fa r m Debtor 1
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses - $ - $
Net monthly income from a business, profession, or farm $ $
6. Net income from rental and other real property Debtor1
§ Gross receipts (before all deductions) $ $
§ Ordinary and necessary operating expenses - $ - $
Net monthly income from rental or other real property $ $

_. 7. interest, dividends, and royalties

thcial Form 122A-1

. Aiimony and maintenance payments. Do not include payments from a spouse if

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support, include regular contributions
from an unmarried partner, members of your household, your dependents, parents,

and roommates. include regular contributions from a spouse only if Column B is not

Debtor 2

 

Debtor 2

 

Chapter 7 Statement of Your Current Monthly income

Column A
Debtor 1

Column B
Debtor 2 or
non-filing spouse

Co

her|;ye $_A__
C

hg:ey-) $

page 1

Case 19-11543-ab| DOC 1 Entered 03/19/19 16:00:08 Page 51 of 51

 

 

 

T

Debtor1 Case number wmawni
First Name Middie Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ @ $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .....................................................................

 

For your spouse ................................................................... $

§ 9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

'&

gs

::%

10. income from all other sources not listed above. Specify the source and amount
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

Total amounts from separate pages, if any. +

ins

 

 

11. Calcuiate your total current monthly income. Add lines 2 through 10 for each +

+$ @
Q)

 

 

1
.
; s

6

column. Then add the total for Column A to the total for Column B.

am

 

 

 

§

m Determine Whether the Means Test Applies to You
§ 12. Calcuiate your current monthly income for the year. Fo||ow these steps:
12a. Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here')

Multipiy by 12 (the number of months in a year).
12b. The result is your annual income for this part of the form. 12b.
13. Calcuiate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.

 

l
Fill in the number of people in your householdl §
i

Total current
monthly income

 

 

Fill in the median family income for your state and size of househoid. ............................................................................................. 13. $

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a, n Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. cl Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

 

§§\iuucs>/ x

By igning ere, l ec|are under penalty of perjury that the information on this statement and in any attachments ls true and correct.

 

\ Sign ure of Debtor 1 §§ Signature of Debtor 2

Date§ i> `g/ E\ (K\ Da§e_.
MM DD MM/DD /YYYY

if you checked line 14a, do NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and file lt with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income

page 2

